DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a rotatable holding part configured to rotate a substrate while holding the substrate” in claim 1;
“a liquid supply part configured to supply a processing liquid to a peripheral edge portion of the substrate” in claim 1;
“a controller configured to execute an operation of detecting a boundary portion between a region of the peripheral edge portion to which the processing liquid adheres and a region of the peripheral edge portion to which the processing liquid does not adhere” in claim 1;
“a temperature adjusting part configured to increase a temperature difference between the proce3ssing liquid” in claim 2; and
“a position adjusting part configured to adjust a position where the processing liquid reaches the substrate” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 2016/0148366) and further in view of Sasaki et al. (US 2009/0087542) and Yang (US 2018/0161828).
Regarding Claims 1, 4, 6, and 9:  Amano teaches a substrate processing method and apparatus comprising:
a rotatable holding part (Fig. 2, elements 201, 202) configured to rotate a substrate while holding the substrate; 
a liquid supply part (elements 207-209) configured to supply a processing liquid to a peripheral edge portion of the substrate held by the rotatable holding part; 
a sensor (Fig. 7, element 601);
a controller configured to execute an operation of detecting a boundary portion between a region of the peripheral edge portion to which the processing liquid adheres and a region of the peripheral edge portion  to which the processing liquid does not adhere [0091].  
Amano teaches that the sensor may be a camera configured to image a region located in a rotational direction of the substrate in a vicinity of a position where the processing liquid reaches the substrate [0078], but does not expressly disclose that the sensor detects a temperature distribution at the peripheral edge portion and the controller detects the boundary portion based on the temperature distribution.  However, Sasaki teaches that it is known to provide an image sensor to detect a boundary portion of a film on a substrate, the image sensor being one that is capable of recognizing the boundary based on the contrast of the obtained image [0057].  Yang teaches that thermographic cameras which detect temperature distribution are a type of image sensor which recognize such boundaries based on 
Regarding Claim 11:  Amano, in view of Sasaki and Yan, teaches the elements of Claim 6, and further teaches a computer readable storage medium storing a program for causing an apparatus to execute the method of Claim 6 [0158].

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 2016/0148366), Sasaki et al. (US 2009/0087542), and Yang (US 2018/0161828) as applied to Claim 1, and further in view of Ito (US 2015/0318192).
Regarding Claims 2, 3, 7, and 8:  Amano, in view of Sasaki and Yang, teaches the elements of Claims 1 and 6, as discussed above.  Amano does not expressly disclose the temperature adjusting part to increase a temperature difference between the processing liquid before adhering to the substrate and the substrate.  However, Ito teaches a substrate processing apparatus comprising a temperature adjusting part including a heater and gas source (Fig. 4) to increase a temperature difference between the substrate and a processing liquid before adhering to the substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method and device with a temperature adjusting part in order to achieve a desired processing temperature, as suggested by Ito.

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is that of Amano who teaches a method and apparatus for detecting a boundary of a liquid film on a substrate surface. Amano teaches that the measurement operation is performed in a maintenance mode wherein the apparatus does not perform a processing on the wafer [0103]. Therefore, Amano does not teach or fairly suggest the controller, after detecting the boundary portion, is configured to further control a position adjusting part to adjust the position where the processing liquid reaches the substrate, based on a position of the boundary portion while the liquid supply part supplies the processing liquid to the substrate, as required by Claim 5. Similarly, the prior art dos not teach a process step of after detecting the boundary portion, adjusting the position where the processing liquid reaches the substrate, based on a position of the boundary portion, while supplying the processing liquid to the substrate, as required by Claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al. (JP 2005203440) teaches a substrate processing apparatus which applies a resist film onto a substrate surface and images the boundary of the resist film (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714